UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FRANCISCO COLON, JR.,
                            Plaintiff,
                                                                       1:19-CV-5846 (CM)
                     -against-
                                                                    ORDER OF DISMISSAL
ST. JOHN’S RIVERSIDE HOSPITAL,
                            Defendant.


COLLEEN McMAHON, Chief United States District Judge:

        By order dated October 15, 2019, the Court granted Plaintiff, who appears pro se and

proceeds in forma pauperis, leave to file an amended complaint. In that order, the Court

discussed the pleading requirements to state plausible claims of employment discrimination and

retaliation under Title VII of the Civil Rights of 1964 (“Title VII”) and 42 U.S.C. § 1981. (ECF

9, at 3-6.) Because Plaintiff’s original complaint failed to allege sufficient facts to state a

plausible claim for relief under either statute, the Court granted Plaintiff leave to file an amended

complaint to do so. (See id.)

        On November 5, 2019, Plaintiff filed a document that he labeled “Amended Complaint.”

(ECF 10.) But that document consists solely of a cover page that lists documents relating to his

employment, along with the documents themselves. The documents include memos from

Plaintiff to his employer, complaining about alleged discrimination and retaliation, and an

employee competency rating that Plaintiff signed but objected to.

        Even if those documents are liberally construed as representing the allegations of

Plaintiff’s amended complaint, they do not contain sufficient factual allegations to state a

plausible claim of employment discrimination or retaliation under Title VII or § 1981.
Accordingly, the Court dismisses this action for failure to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                                         CONCLUSION

       The Clerk of Court is directed to note service on the docket. Plaintiff has consented to

electronic service of Court documents. (ECF 3.) The Court dismisses this action for failure to

state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is also directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   December 20, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
